Name: Council Implementing Decision 2011/230/CFSP of 8Ã April 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision_IMPL
 Subject Matter: Africa;  international security;  international affairs;  international trade;  coal and mining industries
 Date Published: 2011-04-12

 12.4.2011 EN Official Journal of the European Union L 97/46 COUNCIL IMPLEMENTING DECISION 2011/230/CFSP of 8 April 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te dIvoire (1), and in particular Article 6(2) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) In view of the developments in CÃ ´te dIvoire, the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/656/CFSP should be amended, HAS ADOPTED THIS DECISION: Article 1 The entities listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2010/656/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 April 2011. For the Council The President MARTONYI J. (1) OJ L 285, 30.10.2010, p. 28. ANNEX ENTITIES REFERRED TO IN ARTICLE 1 1. SIR (Ivorian Refining Company) 2. Autonomous Port of Abidjan 3. Autonomous Port of San Pedro 4. CGFCC (Coffee and Cocoa Trade Management Committee)